Title: James Madison to M. Hersant, 10 May 1826
From: Madison, James
To: Hersant, M.


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                May 10. 1826
                        
                        I have recd. your favor of Apl. 28. relating to a Box of Seeds sent by the French Consul at New York, and
                            informing me that you had forwarded the Box to Messrs. Mackay & Campbell at Fredericksburg. Be pleased to accept
                            Sir the thanks due for your obliging attention in this case, with the addition of my personal respects.
                        
                            
                                James Madison
                        
                    